DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination 
2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/24/22 has been entered.

Claim Status
3.  The amendment, filed 08/24/22, has been entered.  Claims 1, 6, 8-10, 19-20, 47-75, and 95-105 are pending and under examination. Claims 2-5, 7, 11-18, 21-46, and 76-94 are cancelled. Claims 103-105 are newly added. Claims 1 and 95 are amended.

Withdrawal of Objections/Rejections
4.  The following are withdrawn from the Office Action, filed 03/25/2022:
The rejection of claims 1, 6-10, 19-20, 58, 63-67, 70, 72, 75, and 95-102 under 35 U.S.C. 102(a)(1) as being anticipated by Clinical Trials.gov archive entry for NCT00614614 (published July 20, 2012), found on page 22 at paragraph 20, is withdrawn in light of Applicant’s submission of an 130(a) Declaration.

Maintained: Claim Objection Warning
5. Applicant is advised that should claim 95 be found allowable, claim 8 will be
objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two
claims in an application are duplicates or else are so close in content that they both
cover the same thing, despite a slight difference in wording, it is proper after allowing
one claim to object to the other as being a substantial duplicate of the allowed claim.
See MPEP § 608.01 (m).

Applicant’s Arguments and Response to Arguments
6. Applicant did not address this objection in Remarks filed 08/24/22. Thus, the objection warning is maintained for reasons of record.

Maintained Rejection: Claim Rejections - 35 USC § 112
7.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


8.  Claims 96-100 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
The newly added claims (added 02/03/22) encompass wherein in step (a), the tetanus toxoid carrier protein is present at a total TT content of 5-20 g; and wherein in step (b), the tetanus toxoid carrier protein is present at a total dose of 30-60 g; and wherein in step (b), the tetanus toxoid carrier protein is present at a total dose of 40-60 g.  However, the specification does not describe these particular, narrower ranges and therefore these newly added claims constitute new matter.  
Although the PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims, when filing an amendment an applicant should show support in the original disclosure for new or amended claims; see MPEP 714.02 and 2163.06 (“Applicant should therefore specifically point out the support for any amendments made to the disclosure.”). 
In correspondence filed 02/03/22, Applicant pointed to support in the specification, at page 5, second paragraph; page 6, third paragraph; page 19 (Example 1); and PCT claims 2-4; for the new limitations recited in the amended claims (see Remarks page 10).  However, a careful review did not find support for the narrower ranges in any of these locations. For example, Example 1 and PCT claims identified do not recite concentrations of the tetanus toxoid carrier protein and the corresponding paragraphs from pages 5 and 6 are reproduced below with underlines added to highlight concentration ranges contemplated:

    PNG
    media_image1.png
    520
    1229
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    337
    1276
    media_image2.png
    Greyscale

Therefore, the specification does not describe these particularly narrow ranges; and consequently, these newly added claims constitute new matter.  


Applicant’s Arguments
9. In correspondence filed 08/24/22, Applicant argues:
Support for claim 96 may be found on page 5; 
Support for claims 97 and 98 may be found on page 6; 
Support for claims 99-100 may be found on page 19; and 
Support for claim 100 may be found in original claims 2-4.

Response to Arguments
10.  Applicant’s arguments have been fully considered but are not persuasive. As set forth above, a review of these parts of the specification do not identify the newly added, particularly narrow ranges for step (a), the tetanus toxoid carrier protein is present at a total TT content of 5-20 g; and wherein in step (b), the tetanus toxoid carrier protein is present at a total dose of 30-60 g; and wherein in step (b), the tetanus toxoid carrier protein is present at a total dose of 40-60 g; and consequently, the newly added claims constitute new matter.  Therefore, all of Applicant’s arguments have been considered but were not deemed persuasive; accordingly, the rejection is maintained for reasons of record.


Maintained Rejection: Claim Rejections - 35 USC § 102/103
11.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

12.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


13.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


14. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

15.  This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

16.  Claims 1, 6, 8-10, 19-20, 47-49, 52-75 and 95-105 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Danzig 2007 (WO 2007/111940; “Danzig”).  
	Danzig teaches methods for immunizing humans against Neisseria meningitidis wherein multivalent meningococcal conjugate vaccines are administered according to a schedule in which a first dose is administered to a patient aged between 0 and 12 months, and a second dose is administered to a patient aged between 12 and 24 months and that this schedule offers earlier protection than the existing licensed schedule, and reduces the cost of immunization (e.g. see page 2, lines 6-12; and Danzig claim 1; meeting limitations found in instant claims 1 and 95).  Danzig teaches that within the first period of 0 to 12 months, the first dose is typically administered at 2, 3, 4, 5 or 6 months of age (e.g. page 3, lines 6-8; meeting limitations found in claims 1(a), 6, and 95 for administration between 0 and 6 months; see MPEP 2131.03). Danzig teaches that within the second period of 12-24 months, the second dose is preferably administered in the first half, between 12 and 18 months; between 12 and 15 months; or between 15 and 18 months (e.g. page 3, lines 9-10; and Danzig claim 10; meeting limitations found in instant claims 1(b), 19, 20, and 95 for administration between 13 and 20 months; see MPEP 2131.03). Danzig teaches that in some embodiments a third dose is administered after their fifth birthday, after their tenth birthday, after their fifteenth birthday, after their seventeenth birthday, or after their twenty-first birthday, when circulating antibody levels have declined to undetectable levels (e.g. page 3, lines 16-20). Danzig teaches the multivalent meningococcal conjugate vaccines, when administered, simultaneously provide immunity against 2 or more different serotypes of N. meningitidis; and include preferred combinations include A+C, C+Y, W135+Y, A+W135+Y, A+C+W135+Y; wherein vaccines including at least serogroup C are preferred and vaccines including saccharides from all four of serogroups A, C, W135 and Y are most preferred (e.g. see page 4, lines 1-10; and Danzig claims 6 and 7; meeting limitations found in instant claims 1, 58-59, and 95). Danzig teaches there are four particularly preferred carrier proteins for the conjugates: diphtheria toxoid, tetanus toxoid, CRM197 and protein D from H. influenzae and that these proteins are preferred because they are the main carriers currently in use in pediatric vaccines (emphasis added; e.g. page 5, lines 19-21; and Danzig claim 13; meeting limitations found in instant claims 1 and 95).  Danzig also teach the first dose can be administered at substantially the same time as (e.g. during the same medical consultation or visit to a healthcare professional) another vaccine including at the same time as a hepatitis B virus vaccine, a diphtheria vaccine, a tetanus vaccine, a pertussis vaccine (either cellular or, preferably, acellular), a Haemophilus influenzae type b (Hib) vaccine, and/or a polio vaccine (preferably an inactivated poliovirus vaccine); wherein each of these optionally co-administered vaccines may be a monovalent vaccine or may be part of a combination vaccine, for example as part of a D-T-P vaccine and that conveniently, the second dose can be administered at substantially the same time as another vaccine for example at substantially the same time as a hepatitis B virus vaccine, a diphtheria vaccine, a tetanus vaccine, a pertussis vaccine (either cellular or cellular), a Haemophilus influenzae type b (Hib) vaccine, an inactivated poliovirus vaccine (see page 3, lines 21-35; and Danzig claims 11 and 12; meeting limitations found in instant claims 1, 8, 9, 10, 74, and 95).  However, Danzig does not require administration of a Hib conjugate booster, thereby also meeting limitations found in claim 101. Danzig teaches the conjugates are prepared separately and then mixed (i.e. individually conjugated; see page 7, lines 1-2; meeting limitations found in instant claims 1 and 95).  Danzig teaches conjugates are mixed at substantially equal masses of saccharide encompassing 1 to 20 mcg each with examples of between 2-10 mcg and/or specifically 4 mcg (e.g. page 5, lines 24-28) and Danzig teaches conjugates with a saccharide to protein ratio (w/w) of between 1:15 (i.e. excess protein) and 15:1 (i.e. excess saccharide), and preferably between 1:5 and 5:1, (i.e. encompasses a 1:1 ratio; e.g. page 5, lines 29-30; meeting limitations found in instant claims 57, 61, 62, 71, and 73). Danzig teaches that in terms of molecular weight, the preferred ranges are, for all serogroups: <100kDa; 5kDa-75kDa; 7kDa-50kDa; 8kDa-35kDa; 12k.Da-25kDa; 15kDa-22kDa (e.g. page 5, lines 5-10; meeting limitations found in instant claims 47, 53, 54, 55, and 56). Danzig teaches any suitable conjugation reaction can be used with any suitable linker, including C4-C12 moieties and ADH (page 5, line 33; and page 6, lines 8; meeting limitations found in instant claims 63, 64, 65, 66, 67, 70, and 72). Danzig teaches the use of EDAC and CDAP chemistry (e.g. page 6, lines 15-30; meeting limitations found in instant claims 60, 68 and 69). Danzig teaches the saccharide moieties in conjugates may comprise full-length saccharides as prepared from meningococci, and/or it may comprise fragments of full-length saccharides (i.e. are native polysaccharides or reduced in size; see page 4, lines 32-33; meeting limitations found in instant claims 48, 49, and 52). Danzig teaches the composition further comprises a protein and/or a vesicle preparation from serogroup B of N. meningitidis (see page 7, lines 20 and 21; meeting limitations found in instant claim 75). 
Further, with regards to the limitation “…wherein co-administration … leads to an at least 10% increase immunogenicity against at least one of MenA, MenC, MenW135, or MenY compared to where the Neisseria meningitidis conjugate vaccine is administered alone, measured by … SBA assay” found in newly amended claims 1 and 95 (emphasis added); and, by extension, at least 20-40% increase, in newly added claims 103-105; all of these limitations have been interpreted as expressions of an intended result of the positively recited step (i.e. the administration subsequently leads to this result; see MPEP 2111.04). It is noted that all biological, chemical and/or physical reactions (i.e. downstream mechanisms of action) resulting from an active method step cannot be separated from that action per se. Nevertheless, in addition, see Danzig at page 6, which teaches administration of conjugates preferably results in an increase in serum bactericidal assay (SBA) titre for the relevant serogroup of at least 4-fold and preferably at least 8-fold; thereby also meeting these limitations because an 8-fold increase is “at least” 10-40% higher.
With regards to the concentrations found in claim 1, 95, and 96-100, it remains the Office’s position that Danzig teach the concentration of carrier protein (i.e. Tetanus Toxoid) with sufficient specificity; see MPEP 2131.03 (II). For example, for a composition comprising conjugates of 4 serogroups, the range of total carrier protein amounts would thus be 4 g (1:1 ratio with 1 g of saccharide from each serogroup) to 80 g (1:1 ratio with 20 g of saccharide each); and, logically, with fewer than four conjugates it would be less, and with more than four conjugates it would be more; see Danzig page 5, lines 24-34. Danzig also teaches preferred compositions include a total concentration of carrier protein, either solely for the combined meningococcal conjugates, or preferably for the composition as a whole, is less than 500 g/ml (i.e. 250 g in 0.5 ml dose) including preferred ranges of less than 30 g/ml from each conjugate (i.e. 15 g in 0.5 ml dose) and less than 200, 100 or less than 50 g/ml total (i.e. 100, 50, or 25 g in 0.5 ml dose); see page 7, lines 4-8; see MPEP 2131.03). Therefore, it remains the Office’s position that Danzig anticipates the invention as claimed with sufficient specificity because less than 25 g, less than 50 g and/or less than 100 g of TT per dose is substantially similar (i.e. encompasses a significantly large overlap) to the claimed ranges of 5-20, 5-40, 30-60, 40-60 and/or 30-80 g of TT per dose. 
However, in the alternative, it would also be prima facie obvious, to one of ordinary skill in the art, to optimize the concentrations of carrier protein, and thereby arriving at the claimed invention, because one of ordinary skill in the art would have an operational expectation of success for the entire range(s) already disclosed by Danzig (i.e. all amounts less than 250 g per 0.5 ml dose (i.e. 500 g per ml) of carrier protein) absent evidence of criticality and/or unpredictability of a more specific range(s) claimed. Therefore, it is also the Office's position that the concentration of carrier protein (i.e. an active ingredient) is a results-effective variable and that one of ordinary skill in the art would recognize that the concentration of an active ingredient would affect the overall effectiveness of the resulting composition. Furthermore, MPEP 2112.01 states that “When the PTO shows a sound basis for believing that the inventions of the Applicant and the prior art are the same, the Applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that applying a known technique to a known device, method or product ready for improvement is obvious because a particular known technique (e.g. selecting an appropriate amount of carrier protein for a conjugate vaccine) is recognized as part of the ordinary capabilities of one skilled in the art.  
Accordingly, it remains the Office’s position that the claims are anticipated by or, in the alternative, as obvious over Danzig, as set forth above.  

Applicant’s Arguments
17.  Previous arguments against Danzig have been exhaustively discussed in Office Actions filed 03/08/21; 09/03/21; and 03/25/22.  In Remarks filed 08/24/22, Applicant continues to argue:
Danzig does not anticipate because it fails to disclose (1) the total TT content of 5-40 ug per dose recited in step (a) of claims 1 and 95, and (2) the total TT content of 30-80 ug per dose recited in step (b) of claims 1 and 95. 

Danzig does not anticipate because it fails to disclose the feature of "co-administration of the Neisseria meningitidis conjugate vaccine with the vaccine comprising DTPa in step b) leads to an at least 10% increase in immunogenicity against at least one of MenA, MenC, MenW 135, or MenY compared to where the Neisseria meningitidis conjugate vaccine is administered alone, measured by Serum Bacteriocidal Assay (SBA) assay" as recited in amended claims 1 and 95.

A prima facie case of obviousness has not been established because one of ordinary skill in the art would not have had a reasonable likelihood of success based on Danzig to arrive at the presently claimed methods because in order to render the present claims prima facie obvious, Danzig has to teach or suggest to one of ordinary skill in the art to not only choose a combination of vaccines that meets the limitations recited in steps (a) and (b) of pending claims 1 and 95 from numerous potential combinations, but also has a reasonable likelihood of success in achieving at least 10, 20, 30, or 40% increase in immunogenicity by the specific combination. 

Danzig fails to establish a prima facie case of obviousness against the instant claims because it does not teach or suggest to such a person to choose a particular combination of (1) the vaccine, the carrier protein, and the total content of the carrier protein of the first dose; (2) the vaccine, the carrier protein, and the total content of the carrier protein of the second dose; and (3) the other vaccine that is co-administered with the vaccine of the second dose according to the instant claims.

The art teaches unpredictability associated with immune interference related to polysaccharide-protein conjugate vaccines and/or different combinations of initial vaccines and boosters as described in Dagan et al. (Vaccine 28:5513-5523, 2010), Pollabauer et al. (Vaccine, 27: 1674-1679, 2009), and Knuf ef al. (Vaccine 29:4264-4273, 2011).

Response to Arguments
18.  Applicant’s arguments have been fully considered but are not persuasive.
	With regards to arguments A, D and E the Office disagrees and reiterates the clear direction and specific guidance provided by Danzig, including:

    PNG
    media_image3.png
    125
    769
    media_image3.png
    Greyscale

Therefore, Danzig is clearly drawn to immunization schedules for meningococcal vaccines. In addition, Danzig provides sufficient background for the need for both a primary series (i.e. referred to as the “first age” in the invention; and “first dose” in the art) and the need for boosters (i.e. referred to as the “second age” in the invention; and “second dose” in the art) from page 1:

    PNG
    media_image4.png
    122
    788
    media_image4.png
    Greyscale

 And then provides more specific details (from page 3):

    PNG
    media_image5.png
    161
    800
    media_image5.png
    Greyscale

Therefore, Danzig provides the ordinary artisan sufficient guidance to administer a primary series between 0-6 months and a booster shot between 15-18 months (see also instant dependent claim 6, that refers to the “first age” actually encompassing multiple doses over the same time frame as taught in Danzig; and instant dependent claim 20 claiming the same time frame as the art teaches for the booster). Consequently, with regards to the ages, no optimization of results-effective variables is necessary because age ranges falling within the scope required by the claims are explicitly taught by the prior art; see MPEP 2131.03.  Further, with regards to what is in the vaccines administered at these ages, Danzig also provides clear direction and specific guidance. For example (excepts from pages 3-5):

    PNG
    media_image6.png
    234
    781
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    387
    787
    media_image7.png
    Greyscale

Therefore, even an ordinary artisan would have sufficient guidance for administering multivalent (i.e. C+Y and/or A+C+W135+Y) meningococcal conjugate vaccines wherein saccharides from these serogroups are conjugated to tetanus toxoid (TT) because Danzig explicitly teach use of the TT carrier protein is preferred (e.g. it is a main carrier currently in use for pediatric vaccines). With regards to co-administration with other vaccines, Danzig very clearly teaches (from page 3):

    PNG
    media_image8.png
    422
    792
    media_image8.png
    Greyscale

Therefore, with regards to what to administer, the ordinary artisan does not have to pick and choose from incongruent teachings (e.g. no hindsight required; no optimization; no results-effective variables) because Danzig provides clear direction and guidance within the first several pages of their disclosure. With regards to the amount of tetanus toxoid to use, Danzig teaches (also on page 5): 

    PNG
    media_image9.png
    293
    790
    media_image9.png
    Greyscale

And from page 7:

    PNG
    media_image10.png
    151
    809
    media_image10.png
    Greyscale

Therefore, the ordinary artisan reading Danzig is provided direction and guidance on the importance of the amount of the carrier protein, both individually and for the composition as a whole, and provided direction and guidance that the ranges encompass, for example, less than 25g, less than 50 g and/or less than 100 g for the compositions as a whole.  Thus, the only question is whether or not, “less than 50 g” is sufficiently specific for a claimed range of 5-40 g (see independent claims 1 and 95); and “less than 100 g” is sufficiently specific for a claimed range of 30 to 80 g (see independent claims 1 and 95). The Office maintains that the teachings of Danzig are indeed sufficiently specific (see MPEP 2131.03) and thus maintains the 102 portion of the 102/103 hybrid rejection because less than 25 g, less than 50 g and/or less than 100 g of TT per dose are substantially similar (i.e. encompass a significantly large overlap) to the claimed ranges of 5-20, 5-40, 30-60, 40-60 and/or 30-80 g of TT per dose (i.e. see newly added dependent claims with the narrower ranges).  Nevertheless, in the alternative, it is also the Office’s position that generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical; see MPEP 2144.05. Consequently, the Office also maintains the 103 portion of the 102/103 hybrid rejection because one of ordinary skill in the art would also have an operational expectation of success for the entire range(s) already disclosed by Danzig, absent evidence of criticality and/or unpredictability of a more specific range claimed.  Therefore, these arguments are not persuasive because they are not an accurate reflection of the differences between the prior art and the claimed invention. 
With regards to arguments B and C, as previously set forth (i.e. for now cancelled claim 7), the limitation “…wherein co-administration … leads to an at least 10% increase immunogenicity against at least one of MenA, MenC, MenW135, or MenY compared to where the Neisseria meningitidis conjugate vaccine is administered alone, measured by … SBA assay” found in newly amended claims 1 and 95 (emphasis added); and, by extension, 20-40% increase, in newly added claims 103-105; these limitations have been interpreted as expressions of an intended result of the positively recited step (i.e. the administration subsequently leads to this result; see MPEP 2111.04). It is noted that all biological, chemical and/or physical reactions (i.e. downstream mechanisms of action) resulting from an active method step cannot be separated from that action per se. Nevertheless, in addition, see Danzig at page 6, which teaches administration of conjugates preferably results in an increase in serum bactericidal assay (SBA) titre for the relevant serogroup of at least 4-fold and preferably at least 8-fold; thereby also meeting these limitations because an 8-fold increase is “at least” 10-40% higher. From page 6:

    PNG
    media_image11.png
    110
    753
    media_image11.png
    Greyscale

Therefore, these arguments are not persuasive because, contrary to Applicant’s assertion, even the ordinary artisan would expect an increase in immunogenicity (i.e. would expect the result) and would even recognize how to verify it. 
	With specific regards to argument E, the Office notes additional art of record that teaches co-administration of multiple conjugate vaccines has been demonstrated to be well tolerated, for example, see Pertinent Art highlighted in the Final Office Action filed 03/25/22, particularly references D and G. Thus, these arguments are not persuasive because they do not outweigh the teachings of the other art of record.
	Therefore, all of Applicant’s arguments have been considered but were not deemed persuasive; accordingly, the rejection is maintained for reasons of record.




Maintained Rejection: Claim Rejections – 35 USC § 103
19.  Claims 1, 6, 8-10, 19-20, 47-75, and 95-105 are rejected under 35 U.S.C. 103 as being unpatentable over Danzig 2007 (WO 2007/111940) in view of Biemans et al. 2009 (US 2009/0041802).
	The teachings of Danzig are detailed above, including that the saccharide moieties in conjugates may comprise full-length saccharides as prepared from meningococci, and/or it may comprise fragments of full-length saccharides (i.e. are native polysaccharides or reduced in size; see page 4, lines 32-33). However, Danzig is silent with regards to the means by which the polysaccharides would be reduced in size, including the use of microfluidisation, as found in dependent claims 50 and 51.
	However, Biemans teaches similar methods for making Neisseria conjugate vaccines wherein the native polysaccharides of Neisseria are first sized by mechanical cleavage including microfluidisation and that the advantage of using microfluidisation is that the decrease in size of the polysaccharide ultimately provides a filterable conjugate (e.g. [0036]). Biemans teaches sizing the native polysaccharide by a factor of no more than 10-fold, with specific examples of as little as 1.5 x (e.g. [0036]).
Therefore, it would have been prima facie obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to make the Neisseria conjugates used in the method of immunization, as taught by Danzig, by using the microfluidisation process as taught by Biemans, thereby arriving at the claimed invention, in order to produce a filterable conjugate, as taught by Biemans. Therefore, each and every element is taught in the prior art and the combination has a beneficial result.  However, the combination amounts to no more than a predictable use of prior art elements according to their established functions. The person of ordinary skill in the art would have been motivated to make the modification, with a reasonable expectation of success, because Danzig already taught the polysaccharides could be conjugated as either a full length or a smaller fragment thereof, and Biemans already taught that using microfluidisation to make smaller polysaccharides for use in conjugate vaccines was recognized as advantageous.  Therefore, the combination leads to expected results because each element performs the same function as it does individually.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that applying a known technique to a known device, method or product ready for improvement is obvious because a particular known technique is recognized as part of the ordinary capabilities of one skilled in the art. In the instant case, Danzig contains a “base” method of immunizing against Neisseria meningitidis comprising the use of sized polysaccharides conjugated to carrier proteins; and Biemans contains a similar method for making such conjugates wherein the technique of microfluidisation to produce preferred sized saccharides is taught as advantageous.  Thus, one of ordinary skill in the art would have recognized that applying the known technique taught by Biemans would have yielded predictable results (i.e. the same advantages) and an improved system. 
Therefore, the claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.



Applicant’s Arguments 
20. Biemans does not remedy the deficiencies noted above for Danzig.

Response to Arguments
21.  Applicant’s argument has been fully considered but is not persuasive because Biemans is relied upon to teach the advantages of sizing the saccharides using microfluidisation, which Biemans does indeed teach (see [0036]). 

Conclusion
22. No claims are allowed.

23. All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

24. A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
25.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

26.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645   
                                                                                                                                                                                                     
September 21, 2022